Citation Nr: 1513623	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-01 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The appeal was remanded in September 2014 for further development, and it now returns to the Board for appellate review.

In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that another remand is necessary in this case.  In the September 2014 remand, the Board ordered that the Veteran be scheduled for a VA examination to assess the existence and etiology of his hip disability.  A VA examination was conducted in December 2014.  The examination report states that it was an in-person examination and provides an opinion with regard to diagnosis of a hip disability.  However, the examination report is devoid of clinical findings.  Hence, the Board concludes that the VA examiner did not clinically examine the Veteran at the December 2014 VA examination.  The September 2014 remand specified that the opinion was to be rendered after review of the record and examination of the Veteran.  Therefore, the Board again remands the claim so that another VA examination may be scheduled that is compliant with the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:
1. Schedule the Veteran for the appropriate VA examination to assess the existence and etiology of an orthopedic bilateral hip disability or neurological disability of the hips that is not the same as the already service-connected lower extremity radiculopathy.  The claims file, including a copy of this remand, must be made available for review in conjunction with the examination.  All necessary and indicated tests should be completed and documented.  After examination of the Veteran and review of the record, the examiner should respond to the following:

Identify any diagnosed disability of the bilateral hips other than the disability caused by the Veteran's service-connected bilateral lumbar radiculopathy.  

For any diagnosed hip disability, is it at least as likely as not (i.e. a 50 percent probability or more) that the hip disability was caused or aggravated by his service-connected lumbar spine disability?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered. 

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of the claim. See 38 C.F.R. §§ 3.158, 3.655 (2014).

3. When the above development has been completed, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


